                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RODNEY WESLEY,                         )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )         1:20CV364
                                       )
KILOLO KIJAKAZI,                       )
Acting Commissioner of Social          )
Security,                              )
                                       )
                  Defendant.1          )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


      Plaintiff, Rodney Wesley, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying    Plaintiff’s    claims    for   Disability    Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 1.)    Defendant has filed the certified administrative record

(Docket Entry 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 11, 13; see also Docket Entry 12

(Plaintiff’s Memorandum); Docket Entry 14 (Defendant’s Memorandum);

Docket Entry 15 (Plaintiff’s Reply)). For the reasons that follow,

the Court should enter judgment for Defendant.



      1
        President Joseph R. Biden, Jr., appointed Kilolo Kijakazi as the Acting
Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew M. Saul as the Defendant in this suit. Neither the Court nor the parties
need take any further action to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 1 of 41
                             I.    PROCEDURAL HISTORY

        Plaintiff applied for DIB (Tr. 251-52) and SSI (Tr. 241-50),

alleging a disability onset date of March 20, 2016 (see Tr. 15,

241).        Following denial of those applications initially (Tr. 85-

106,     143-53)     and    on    reconsideration   (Tr.   107-138,   157-74),

Plaintiff requested a hearing de novo before an Administrative Law

Judge (“ALJ”)        (Tr.    175-77).     Plaintiff,    his   attorney,   and a

vocational expert (“VE”) attended the hearing.                (Tr. 33-84.)   The

ALJ subsequently ruled that Plaintiff did not qualify as disabled

under the Act. (Tr. 12-27.) The Appeals Council thereafter denied

Plaintiff’s request for review (Tr. 1-6, 236-40), thereby making

the ALJ’s ruling the Commissioner’s final decision for purposes of

judicial review.

        In rendering that disability determination, the ALJ made the

following findings:

        1.      [Plaintiff] meets the insured status requirements of the
                . . . Act through March 31, 2018.

        2.      [Plaintiff] has not engaged in substantial gainful
                activity since March 20, 2016, the alleged onset date.

        . . .

        3.      [Plaintiff] has the following severe impairments:
                osteoarthritis to include his right hip; degenerative
                disc disease; sciatica; insomnia; and anxiety disorder.

        . . .

        4.      [Plaintiff] does not have an impairment or combination of
                impairments that meets or medically equals the severity
                of one of the listed impairments in 20 CFR Part 404,
                Subpart P, Appendix 1.

                                          2




       Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 2 of 41
        . . .

        5.      [Plaintiff] has the residual functional capacity to
                perform light work . . . with the following limitations:
                frequently push/pull and operate foot controls with the
                right lower extremity; occasionally climb ramps or
                stairs; occasionally climb ladders, ropes or scaffolds;
                occasionally balance and crawl; frequently stoop, kneel
                and crouch; frequently reach, handle objects and finger
                bilaterally; occasionally reach overhead bilaterally;
                occasional exposure to vibration; and frequent exposure
                to unprotected heights, hazardous machinery or hazardous
                moving mechanical parts. [Plaintiff]’s work is limited
                to simple, routine and repetitive tasks, but not a
                production rate pace and frequent interaction with the
                public. [Plaintiff] would be off task no more than 10
                percent of the time in an eight-hour workday, in addition
                to normal breaks (with normal breaks defined as a 15-
                minute morning and afternoon break and a 30-minute lunch
                break).

        . . .

        6.      [Plaintiff] is unable to perform any past relevant work.

        . . .

        10.     Considering   [Plaintiff]’s    age,   education,   work
                experience, and residual functional capacity, there are
                jobs that exist in significant numbers on the national
                economy that [he] can perform.

        . . .

        11.     [Plaintiff has not been] under a disability, as defined
                in the . . . Act, from March 20, 2016, through the date
                of this decision.

(Tr.     17-26     (bold   font    and    internal    parenthetical    citations

omitted).)

                                  II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s       denial   of    social     security   benefits.”   Hines   v.


                                           3




       Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 3 of 41
Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, “the scope of

[the Court’s] review of [such a] decision . . . is extremely

limited.” Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                           A.   Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court   must    uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”          Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (brackets and internal quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).




                                       4




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 4 of 41
      “In reviewing for substantial evidence, the [C]ourt should not

undertake    to    re-weigh     conflicting    evidence,     make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”         Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,    the    responsibility    for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial     gainful    activity    by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §    423(d)(1)(A)).2       “To      regularize    the

      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. [SSI] . . . provides benefits to indigent disabled persons. The
                                                                 (continued...)

                                       5




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 5 of 41
adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account   a   claimant’s   age,    education,    and   work   experience   in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential    evaluation    process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

[(‘RFC’)] to (4) perform [the claimant’s] past work or (5) any

other work.”     Albright v. Commissioner of Soc. Sec. Admin., 174

F.3d 473, 475 n.2 (4th Cir. 1999).3             A finding adverse to the

claimant at any of several points in the SEP forecloses an award

and ends the inquiry.       For example, “[t]he first step determines

whether the claimant is engaged in ‘substantial gainful activity.’


      2
        (...continued)
statutory definitions and the regulations . . . for determining disability
governing these two programs are, in all aspects relevant here, substantively
identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted).
      3
        “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 6 of 41
If the claimant is working, benefits are denied.                The second step

determines      if   the   claimant   is       ‘severely’   disabled.     If   not,

benefits are denied.”        Bennett v. Sullivan, 917 F.2d 157, 159 (4th

Cir. 1990).

        On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.      Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”               Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can “perform past relevant                work”; if so, the claimant

does not qualify as disabled.         See id. at 179-80.         However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both     [the   claimant’s     RFC]   and        [the   claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust



      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                           7




       Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 7 of 41
to a new job.”      Hall, 658 F.2d at 264-65.        If, at this step, the

government cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

                            B.   Assignments of Error

        Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

        1) “[t]he ALJ err[ed] when he fail[ed] to resolve a conflict

in the VE testimony” (Docket Entry 12 at 6 (underscoring omitted));

        2) “[t]he ALJ err[ed] when he fail[ed] to conduct a proper RFC

analysis” (id. (underscoring omitted));

        3) “[t]he ALJ err[ed] by failing to properly consider medical

opinions in accordance with the [r]egulations” (id. (underscoring

omitted)); and

        4) “[t]he [ALJ] err[ed] by failing to conduct proper analysis

of the consistency of [Plaintiff’s] allegations with the medical

and     other   evidence”    (id.   (underlining   and   internal   citations

omitted)).




        5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                        8




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 8 of 41
     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (See Docket Entry 14 at 8-17.)

                1. Internal Conflict in VE Testimony

     Plaintiff asserts in his first assignment of error that the

ALJ erred by failing to resolve an internal conflict in the VE’s

testimony.   (See Docket Entry 12 at 6; see also Docket Entry 15 at

4-5.)   Specifically, Plaintiff contends that the VE testified both

that an individual off-task up to 10 percent of a workday could

perform certain jobs available in significant numbers in the

national economy    (see   Tr.   78-79)    and   that    an   individual   who

required two 10-minute breaks in addition to customary breaks could

not find competitive employment (see Tr. 80). (See Docket Entry 12

at 6-7.)     According to Plaintiff, “[t]hat contradiction in the

testimony was not resolved either in the decision or otherwise on

the record” and thus “the Commissioner has not met h[er] burden to

prove that there are significant numbers of jobs in the economy

under these conditions, and the decision must be vacated, reversed,

and remanded for a new hearing.”        (Id. at 7.)     For the reasons that

follow, Plaintiff’s arguments fall short.

     Where, as in this case, “the claimant reaches step five, the

burden shifts to the [Commissioner] to produce evidence that other

jobs exist in the national economy that the claimant can perform

considering his [or her] age, education, and work experience.”

Hunter, 993 F.2d at 35.    “The Commissioner may meet this burden by


                                    9




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 9 of 41
relying on the Medical–Vocational Guidelines (Grids) or by calling

a [VE] to testify.”     Aistrop v. Barnhart, 36 F. App’x 145, 146 (4th

Cir. 2002) (citing 20 C.F.R. § 404.1566).6               When, as here, the RFC

contains one or more non-exertional limitations, the Grids provide

only a framework for decision-making, and “the testimony of a VE is

normally required,” Hooper v. Heckler, 752 F.2d 83, 88 (4th Cir.

1985),    to   determine     the   extent    to    which    the    non-exertional

limitation(s) erode the applicable occupational base of available

jobs at a given exertional level, see Social Security Ruling 83-14,

Titles    II   and    XVI:    Capability      to    Do     Other    Work   -    The

Medical-Vocational      Rules      as   a    Framework      for    Evaluating    a

Combination of Exertional and Nonexertional Impairments, 1983 WL

31254, at *3-4 (1983) (“SSR 83-14”).

      Here, in light of the non-exertional limitations in the RFC

(see Tr. 19-20 (reflecting limitations on postural and manipulative

movements, on exposure to vibration and certain workplace hazards,

to simple, routine and repetitive tasks not involving production

pace, on interaction with public, and on time off task)), the ALJ

relied upon Grid Rule 202.18 only as a framework for decision (see


      6
        “The Grids categorize jobs by their physical-exertion requirements,
namely, sedentary, light, medium, heavy, and very heavy. There are numbered
tables for the sedentary, light, and medium level (tables 1, 2, and 3,
respectively), and a specific rule for the heavy and very heavy levels. Based
on the claimant’s RFC, the ALJ must first determine which table to apply, i.e.,
if the claimant’s RFC limits him to a sedentary exertional level, then Table No.
1 is the appropriate table. Next, based on the claimant’s age, education, and
previous work experience, the [table or] rule directs a finding of ‘disabled’ or
‘not disabled.’” Black v. Astrue, No. 3:09CV599, 2010 WL 2306130, at *4 (E.D.
Va. Apr. 26, 2010) (unpublished) (internal citations and footnotes omitted),
recommendation adopted, 2010 WL 2306136 (E.D. Va. June 3, 2010) (unpublished).

                                        10




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 10 of 41
Tr. 26), and called a VE to testify as to the impact of those

limitations on the light-exertion occupational base (see Tr. 26,

73-83).    As relevant to the instant assignment of error, the ALJ

asked the     VE if jobs existed in the national economy for a

hypothetical       individual       with    the    same    age,       education,   work

experience, and RFC as Plaintiff, including remaining off-task no

more   than   10    percent    of    the    time    in    an    eight-hour    workday,

exclusive of normal breaks.            (See Tr. 77.)           The VE responded that

a significant number of jobs existed in the national economy for a

person    with     such   limitations.           (Id.)     On     cross-examination,

Plaintiff inquired as to the same hypothetical person’s ability to

take “two additional ten minute[] breaks,” and the VE responded

that such unscheduled breaks “[we]re not tolerated” in unskilled

jobs and “would typically preclude work if they were occurring on

a regular basis.”         (Tr. 80.)7       For the reasons more fully detailed

below,    Plaintiff’s       contention       that    the       VE’s    above-described

testimony constitutes a “contradiction” warranting remand (Docket

Entry 12 at 7) fails for two reasons.



      7
        As Plaintiff notes (see Docket Entry 12 at 7 n.1), the RFC’s allowance
that Plaintiff remain “off task no more than 10 percent of the time in an eight-
hour workday, in addition to normal breaks” (Tr. 20) does not specify if the 10
percent applied to the full, eight-hour workday (48 minutes) in addition to the
one hour of normal breaks, for a total of one hour and 48 minutes off task, or
rather applied to the seven hours of work time exclusive of normal breaks (42
minutes), for a total of one hour and 42 minutes of time off task. (Tr. 19-20.)
The ALJ suggested in his questioning of the VE that the limitation applied
exclusive of normal breaks. (See Tr. 77.) However, the Court need not resolve
that ambiguity, as the same analysis applies irrespective of whether the RFC
allows for 48 minutes or 42 minutes of time off task in addition to normal
breaks.

                                            11




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 11 of 41
     First,    despite      having    an     opportunity     for     full    cross-

examination,      Plaintiff’s        counsel       neither      identified      the

“contradiction” about which he now complains nor asked the VE to

resolve the “contradiction” on the record. (See Tr. 79-83.) Under

such circumstances, Plaintiff has waived, in this Court, any

challenge to the VE’s testimony regarding a conflict between time

off-task and unscheduled breaks.              See Coyier v. Saul, Civ. No.

20-1899,   2021      WL   2173425,    at     *2   (7th   Cir.   May    27,    2021)

(unpublished) (holding that the plaintiff “waived any challenge to

the VE’s testimony by failing to ask any questions to reveal

shortcomings in the job-number estimates”); Coleman v. Colvin, Civ.

No. 0:14–2697, 2015 WL 5474674, at *19 (D.S.C. Sept. 16, 2015)

(unpublished) (“[T]he court is unpersuaded by [the plaintiff’s]

attempts to now challenge the [VE’s] testimony and the ALJ’s

findings and point out possible conflicts when none was raised

during the proceeding.”); Meyerink v. Colvin, No. 2:13CV327, 2015

WL 773041, at *14 (N.D. Ind. Feb. 24, 2015) (unpublished) (“[The

p]laintiff    also    contends   that      the    VE’s   testimony    is    further

undermined by an internal inconsistency. He points out that the VE

testified that there would be a twenty-five percent reduction in

the number of jobs to accommodate a sit/stand option.                 The VE then

stated that there would be 1,500 small parts assembler jobs with a

sit/stand option, which was an increase, rather than a reduction,

from the original number of 1,000 sedentary small parts assembly


                                        12




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 12 of 41
jobs. An ALJ’s reliance on imperfect VE testimony does not warrant

remand if, as here, a claimant does not question the basis for the

testimony at the time of the hearing.”);            Bunton v. Colvin, No.

1:10CV786,   2014   WL   639618,    at    *5   (M.D.N.C.   Feb.    18,   2014)

(unpublished) (finding waiver of issue on judicial review where the

plaintiff “failed to mount any opposition . . . to the view that he

retained the capacity to do the [jobs proffered by the VE], despite

. . . the opportunity . . . to question the VE about              . . . those

positions”), recommendation adopted, slip op. (M.D.N.C. Mar. 10,

2014) (Schroeder, J); Stepinski v. Astrue, Civ. No. 11-183, 2012 WL

3866678, at *9-10 (D.R.I. Aug. 6, 2012) (unpublished) (“The [c]ourt

views unfavorably the silence of [the p]laintiff’s counsel at the

hearing regarding the omission about which he now complains.

Reversal and remand . . . would encourage other counsel to remain

silent in similar circumstances.          This [c]ourt is disinclined to

provide such an incentive.         Accordingly, the [c]ourt finds that

[the p]laintiff waived this issue by failing to raise it before the

ALJ.” (internal citations omitted)), recommendation adopted, 2012

WL 3863812 (D.R.I. Sept. 5, 2012) (unpublished); Young v. United

States Comm’r of Soc. Sec., No. CV08-0474, 2009 WL 2827945, at *13

(W.D. La. Sept. 1, 2009) (unpublished) (“[C]laimants should not be

permitted to scan the record for implied or unexplained conflicts

. . ., and then present that conflict as reversible error, when the




                                     13




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 13 of 41
conflict was not deemed sufficient to merit adversarial development

in the administrative hearing.”).

      Moreover, Social Security Ruling 00-4p, Policy Interpretation

Ruling: Titles II and XVI: Use of Vocational Expert and Vocational

Specialist Evidence, and Other Reliable Occupational Information in

Disability Decisions, 2000 WL 1898704 (Dec. 4, 2000) (“SSR 00-4p”),

does not alter the Court’s forfeiture analysis.                  SSR 00-4p places

an   affirmative      duty    on   an    ALJ    to   independently        elicit    an

explanation from the VE as to any “apparent unresolved conflict”

between the VE’s testimony and the Dictionary of Occupational

Titles (“DOT”), SSR 00-4p, 2000 WL 1898704, at *2 (emphasis added),

and thus, “a claimant does not forfeit or waive her right to raise

this particular issue before the district court if the claimant

failed to raise it at the ALJ hearing,” Weaver v. Colvin, No.

1:10CV582,    2013    WL     3989561,    at    *12   (M.D.N.C.     Aug.    2,   2013)

(unpublished) (Webster, M.J.), recommendation adopted, 2013 WL

4768178   (M.D.N.C.     Sept.      5,   2013)   (unpublished)      (Eagles,        J.).

Plaintiff has not, however, identified any authority burdening the

ALJ with an independent, affirmative duty to identify and resolve

all possible internal inconsistencies in the VE’s testimony and/or

precluding waiver/forfeiture outside the context of SSR 00-4p (see

Docket Entries 12, 15). See Unbehagen v. Saul, No. 1:18CV704, 2019

WL   4415149,    at   *7     (M.D.N.C.     Sept.     16,   2019)    (unpublished)

(rejecting the plaintiff’s argument that “no issue exhaustion


                                         14




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 14 of 41
requirement     in    SSA    cases    [exists]     in     the   Fourth     Circuit”     as

“overstat[ing] the holding in Pearson[v. Colvin, 810 F.3d 204 (4th

Cir. 2015)]” which held, “in the specific context of SSR 00-4p,

. . . that claimants need not raise the issue of an apparent

conflict between the VE’s testimony and the DOT during the hearing

before the ALJ” (emphasis added) (citing Pearson, 810 F.3d at

209)), recommendation adopted, slip op. (M.D.N.C. Feb. 28, 2020)

(Tilley, S.J.); see also Webster v. Commissioner of Soc. Sec., 773

F. App’x 553, 555 (11th Cir. 2019) (“[D]uring the hearing, [the

plaintiff] did not question the VE’s qualifications and . . . did

not address his present concerns about the reliability of the VE’s

testimony. . . .            Further, to the extent that [the plaintiff]

argues that the ALJ was required to independently verify a VE’s

testimony, we have held that the ALJ is only required to do so when

there is a conflict between the VE’s testimony and the [DOT].”

(citing Washington v. Commissioner Soc. Sec., 906 F.3d 1353, 1365

(11th Cir.      2018)));         Beattie   v.   Astrue,       No.   5:09CV5,     2009   WL

4510117, at *10 (M.D. Fla. Dec. 1, 2009) (unpublished) (“SSR 00–04p

focuses   on    the    ALJ’s      obligation      to    independently      investigate

whether there is a conflict between the VE’s testimony and the

[DOT],    not        whether        the    VE’s        testimony      is     internally

inconsistent.”).

     Second,     even       if    Plaintiff     had     not     waived     his   instant

challenge, his argument still falters, because Plaintiff has not


                                           15




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 15 of 41
shown that the VE’s testimony in question even amounts to a

conflict.   The concepts of “time off-task” and “breaks” differ

significantly in their impact on worker productivity. For example,

“breaks” denote time physically away from the work station and

occur in continuous blocks of time, where a worker typically

remains unable to engage in his or her work duties.         In contrast,

“time off-task” can occur while an individual remains at the work

station and can happen intermittently, such as when a worker uses

his or her cell phone, talks with a co-worker, or otherwise

temporarily loses focus on the task at hand.            In other words,

unscheduled breaks detrimentally impact an employee’s productivity

in a manner that intermittent time off-task does not.          Thus, the

VE’s testimony on the one hand that employers would tolerate up to

10 percent of a workday off-task and on the other hand that two

unscheduled ten-minute breaks would preclude competitive employment

did not inherently conflict.

     Furthermore, independent research reveals that cases where

courts have remanded due to an ALJ’s alleged failure to identify

and resolve internal inconsistencies in a VE’s testimony involve

actual   conflicts   that   remained    largely   irreconcilable   absent

further explanation. See, e.g., Kimbra L. v. Acting Comm’r of Soc.

Sec., No. 3:20CV6192, 2021 WL 3088713, at *4 (W.D. Wash. July 22,

2021) (unpublished) (“[T]he VE testified that . . . an employer can

typically tolerate one [absence] per month or one [absence] every


                                   16




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 16 of 41
other month without termination of employment.               This response is

inconsistent with the previous unequivocal testimony by the VE that

one    with   absenteeism    of   one   time   per   month    could   maintain

competitive employment in the three identified jobs. . . . Indeed,

this portion of the VE’s testimony clearly indicates that some

employers will not tolerate the absenteeism the ALJ found that

[the] plaintiff suffered from as reflected in [the] plaintiff’s

RFC.     The [c]ourt therefore finds persuasive [the] plaintiff’s

argument that the VE did not provide job numbers for how many of

the jobs she named would accept one day a month of absenteeism and

how many would not[.] . . .        The ALJ’s reliance on one portion of

the VE testimony, while ignoring th[e] other portion, provided

minutes later, is not such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” (emphasis added,

internal citations and quotation marks omitted));              Michael D. v.

Commissioner of Soc. Sec., No. 3:19CV5137, 2020 WL 10088719, at *2

(W.D. Wash. Feb. 19, 2020) (unpublished) (“[T]he VE’s testimony was

internally inconsistent: it does not make logical sense that [the]

plaintiff would maintain the ability to perform this job if he was

limited to standing for anywhere from two to four hours, yet also

lack the ability to perform the same job if he was limited to

standing for only two hours.       The VE’s testimony could not support

a finding either way as to whether plaintiff could physically

perform the . . . job.       As a result, the ALJ lacked a substantial


                                        17




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 17 of 41
evidentiary basis for finding that the plaintiff could perform his

past work . . . .” (emphasis added)), recommendation adopted, 2020

WL 1150988 (W.D. Wash. Mar. 9, 2020) (unpublished); Fister v.

Astrue, Civ. No. 11-01461, 2012 WL 4685358, at *26 (N.D. Cal. Sept.

30, 2012) (unpublished) (where the plaintiff testified that his

prior work as “head clerk” (which the VE classified as “grocery

clerk” in the DOT) constituted essentially the same job as his past

role as “department head” (which the VE categorized as “department

manager” in the DOT), the court found that “the VE’s testimony that

the    [plaintiff]    could   perform      the   grocery   clerk   job   [wa]s

inconsistent with [the VE’s] testimony that the [plaintiff] could

not perform the department head job. . . .                 Because the VE’s

testimony was internally inconsistent, the ALJ’s reasoning was

flawed.” (emphasis added, internal citations and quotation marks

omitted)); Duran v. Astrue, 654 F. Supp. 2d 1298, 1304 (D. Colo.

2009) (“The VE defined production quota . . . as so many woodchips

or keystrokes per minute.       For instance in a factory assembly line

. . . you may have to do so many objects per minute or hour, or you

may have to keep up with the line . . . .             In terms of clerical

type positions, . . . they count the keystrokes or the words per

hour . . . .     Upon additional examination, the VE testified that a

maid would be required to clean a certain number of rooms per day

or hour. . . .     Neither the VE nor the ALJ explained how the job of

maid . . . would not be considered a job that required a production


                                      18




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 18 of 41
quota in light of the [VE’s] definition . . . .         The ALJ’s failure

to reconcile this internal inconsistency shows the ALJ’s finding

that Plaintiff could perform the job of maid was not based upon

substantial evidence and the correct legal standards.” (internal

parenthetical citations and quotation marks omitted)). As the VE’s

testimony at issue here remains reconcilable on the existing

record, no basis exists for the Court to remand this matter.

     Put simply, Plaintiff’s first assignment of error does not

warrant relief.

                             2. RFC Analysis

     Plaintiff next contends that the ALJ “fail[ed] to conduct a

proper RFC analysis.” (Docket Entry 12 at 7 (underscoring omitted);

see also Docket Entry 15 at 1-4.)        Specifically, Plaintiff alleges

that the ALJ frustrated meaningful review when he failed to provide

a “logical bridge” from the evidence to his RFC conclusions.           (See

Docket Entry 12 at 8 (quoting Woods v. Berryhill, 888 F.3d 686, 694

(4th Cir. 2018), and citing Thomas v. Berryhill 916 F.3d 307, 311

(4th Cir. 2019).)   The Court should deny relief on this assignment

of error.

     RFC measures the most a claimant can do despite any physical

and mental limitations.      See Hines, 453 F.3d at 562; see also 20

C.F.R.   §§   404.1545(a),   416.945(a).     An   ALJ   must   determine   a

claimant’s    exertional   and   non-exertional     capacity    only   after

considering all of a claimant’s impairments, as well as any related


                                    19




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 19 of 41
symptoms, including pain.       See Hines, 453 F.3d at 562–63; see also

20 C.F.R. §§ 404.1545(b), 416.945(b).               The ALJ then must match the

claimant’s exertional abilities to an appropriate level of work

(i.e., sedentary, light, medium, heavy, or very heavy).                         See 20

C.F.R. §§ 404.1567, 416.967.           Any non-exertional limitations may

further restrict a claimant’s ability to perform jobs within an

exertional level.     See 20 C.F.R. §§ 404.1569a(c), 416.969a(c).                    An

ALJ need not discuss every piece of evidence in making an RFC

determination.      See Reid v. Commissioner of Soc. Sec., 769 F.3d

861, 865 (4th Cir. 2014).            However, “the ALJ must both identify

evidence that      supports    his    [or    her]    conclusion      and    build   an

accurate   and     logical    bridge     from       that   evidence        to   [that]

conclusion.”     Woods, 888 F.3d at 694 (internal emphasis, quotation

marks, and brackets omitted).

     The   ALJ’s    RFC   determination         “must      include    a     narrative

discussion describing how the evidence supports each conclusion,

citing   specific    medical    facts       (e.g.    laboratory      findings)      and

nonmedical evidence (e.g. daily activities, observations).” Mascio

v. Colvin, 708 F. 3d 632, 636 (4th Cir. 2015).                “The record should

include a discussion of which evidence the ALJ found credible and

why, and specific application of the pertinent legal requirements

to the record evidence.”        Radford v. Colvin, 734 F. 3d 288, 295

(4th Cir. 2013).     “[Fourth Circuit] precedent makes clear that it

is not [the Court’s] role to speculate as to how the ALJ applied


                                        20




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 20 of 41
the law to its findings or to hypothesize the ALJ’s justifications

that would perhaps find support in the record.”         Fox v. Colvin, 632

F. App’x 750, 755 (4th Cir. 2015).         When an ALJ “leaves [the Court]

to wonder” how the ALJ reached his conclusions, the Court cannot

conduct meaningful review.        Id. (citing Mascio, 780 F.3d at 638).

       For reasons detailed below, the ALJ satisfied the burdens

associated with explaining the RFC.

a. Time Off-Task RFC Limitation

       Plaintiff first contends that the ALJ did not explain how he

reached his conclusion that Plaintiff would remain off-task no more

than 10 percent of an eight-hour workday in addition to normal

breaks.     (See Docket Entry 12 at 8 (citing Tr. 20-26).)           In that

regard, Plaintiff notes that “the phrase ‘off task no more than 10

percent of the time,’ or other similar phrase, appears once in the

decision: in the RFC statement itself.”            (Id. (citing Tr. 20).)

According to Plaintiff, “[t]h[at] failure of explanation requires

remand.” (Id. (citing Richardson v. Saul, No. 4:19CV128, 2020 WL

3816317,       at   *6   (E.D.N.C.    June    9,    2020)     (unpublished),

recommendation adopted, slip op. (E.D.N.C. Jul. 7, 2020); Patricia

W. v. Berryhill, No. 1:19CV9, 2019 WL 6790512, at *3 (D. Md. Dec.

12,    2019)   (unpublished)).)      Plaintiff     concedes   that   the    ALJ

provided a “thorough” and “detailed summary of the evidence” (id.

(citing Tr. 18-25)), but contends that “‘nothing within provide[d

a] narrative basis for the specific conclusion that the [p]laintiff


                                      21




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 21 of 41
w[ould] be expected to be off task for ten percent of the workday’”

(id. (some internal quotation marks omitted) (quoting Michael K. v.

Social Sec. Admin., No. 18CV1038, 2019 WL 1501582, at *2 (D. Md.

Mar. 7, 2019) (unpublished), and citing Higgs v. Berryhill, No.

5:18CV22,      2019   WL   848730,      at    *4-5   (E.D.N.C.    Jan.    10,   2019)

(unpublished), recommendation adopted, 2019 WL 845406 (E.D.N.C.

Feb. 21, 2019) (unpublished))). Plaintiff maintains that the ALJ’s

decision instead, “without intervening explanation or rationale,

.    .    .   presents     its     conclusions       in   self-contained     generic

paragraphs” (id. at 9 (citing Tr. 21 (¶ 5), 23 (¶ 5), 24 (¶¶ 3, 5),

24-25, 25 (¶ 2))) which “fail[] to explain how this evidence

supports the RFC finding” (id. (citing Sterling Smokeless Coal Co.

v.   Akers,     131   F.3d       438,   439-40    (4th    Cir.   1997)    (“[S]imply

describing material evidence on the record . . . without explaining

how it relates to a claimant’s alleged impairments is tantamount to

ignoring it.”), DeLoatche v. Heckler, 715 F.2d 149, 150 (4th Cir.

1983), and McCain v. Colvin, No. 1:15CV99, 2016 WL 4487772, at *8

(M.D.N.C. Aug. 25, 2016) (Osteen, C.J.) (unpublished). Plaintiff’s

contentions miss the mark.

         As a threshold matter, Plaintiff’s assertion that “the phrase

‘off task no more than 10 percent of the time,’ or other similar

phrase, appears once in the decision: in the RFC statement itself”

(Docket Entry 12 at 8 (citing Tr. 20)) falls short.                      Towards the

end of the ALJ’s RFC analysis, he explained that Plaintiff’s


                                             22




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 22 of 41
“mental     impairment        is    fully   accommodated      by    limiting     him    to

unskilled, non-production rate pace work, with social interaction

restrictions       and   an    allowance      for    time    off    task   (which     also

addresses his pain and the side effects of his medications).” (Tr.

24   (emphasis      added).)          Thus,    the     ALJ   made    clear     that    the

combination of Plaintiff’s anxiety, pain, and narcotic side effects

resulted in the off-task limitation.

         Moreover, in the time off-task cases cited by Plaintiff, the

courts could not discern the basis for the ALJ’s very specific off-

task limitation.         See Richardson, 2020 WL 3816317, at *6 (“[T]here

is no ‘logical bridge’ between the evidence and the conclusion that

[the plaintiff] would be off task up to nine percent of the

workday[.]” (emphasis added)); Patricia W, 2019 WL 6790512, at *3

(“[T]he ALJ failed to explain how he reached the conclusion of

10%[, and t]his [c]ourt is not in a position to determine, in the

first instance, whether [the p]laintiff would be off-task 10%, 15%,

5% or 13% of the time.”); Michael K., 2019 WL 1501582, at *2

(“Despite the ALJ’s extraordinarily thorough analysis of the case

as   a    whole,   nothing         within   provides    narrative      basis    for    the

specific conclusion that [p]laintiff will be expected to be off

task for ten percent of the workday” (internal quotation marks

omitted); Higgs, 2019 WL 848730, at *4-5 (finding that ALJ “did not

provide a narrative discussion describing how the evidence supports

[the off task] conclusion” and noting that “evidence indicate[d]


                                             23




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 23 of 41
that [the plaintiff] would be off task more than ten percent of the

time” (internal quotation marks omitted)).              Notably, in one of the

above-cited cases, the ALJ found that the claimant would remain

off-task nine percent of an eight-hour workday, a precise number

which fell just below what the VE deemed work-preclusive.                     See

Richardson, 2020 WL 3816317, at *7 n.2 (noting “curious nature of

the off-task figure” of nine percent).             In two others, the ALJ

assigned a fixed percentage (ten percent) of time off task.                   See

Patricia W, 2019 WL 6790512, at *3; Michael K., 2019 WL 1501582, at

*2.     In the one case where the ALJ determined that the plaintiff

would remain off-task “no more than ten percent” of a workday, the

court actually found that the “evidence indicate[d] that [the

plaintiff] would be off task more than ten percent of the time.”

Higgs, 2019 WL 848730, at *4 (emphasis added).

       Here, in contrast, the ALJ assigned neither an unusual nor a

fixed percentage of time Plaintiff would remain off-task, instead

finding that he “would be off task no more than 10 percent of the

time in an eight-hour workday.”            (Tr. 20 (emphasis added).)         In

other words, the ALJ found that Plaintiff’s mental impairment,

pain,    and   narcotics   side    effects    caused     some   limitations   in

Plaintiff’s      ability   to     remain     on-task,     but   not   disabling

limitations. (See Tr. 24 (“[T]he record documents that [Plaintiff]

suffers from physical and mental impairments which . . . do cause

certain limitations[; h]owever, the record does not establish that


                                      24




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 24 of 41
[Plaintiff]’s limitations are disabling.”).)             This determination

coheres with the ALJ’s other findings that A) Plaintiff suffered

from severe anxiety disorder (see Tr. 17) that did not meet or

equal any listing (see Tr. 18-19); B) Plaintiff’s anxiety caused

him to have moderate (not marked or extreme) limitation in his

ability to concentrate, persist, and maintain pace (see Tr. 19);

and     C)   Plaintiff’s     “statements    concerning     the    intensity,

persistence and limiting effects of [his] symptoms” (Tr. 21),

including his testimony that “he had short-term memory issues and

that it was difficult for him to concentrate and focus” (id.; see

also Tr. 56), were “not entirely consistent with the medical

evidence and other evidence in the record” (Tr. 21).

       Under such circumstances, the Court can trace the path of the

ALJ’s reasoning for finding Plaintiff would remain off-task for up

to 10 percent of a workday, and the Court should thus deny relief

on Plaintiff’s challenge to the ALJ’s off-task finding.            See Link

v. Saul, No. 1:19CV662, 2020 WL 5044038, at *9 (M.D.N.C. Aug. 26,

2020) (unpublished) (holding that ALJ’s findings at step two of

SEP, analysis of Plaintiff’s subjective symptom reporting, and

evaluation of objective evidence “adequately explained the RFC’s

allowance for [the p]laintiff to remain off-task for up to 10

percent      of   the   workday   in    addition    to   normal   breaks”),

recommendation adopted, slip op. (M.D.N.C. Sept. 10, 2020) (Biggs,

J.).


                                       25




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 25 of 41
b. Treatment of Opinion Evidence

     Plaintiff next avers that the ALJ formed “naked conclusions”

about   opinion   evidence.   (Docket   Entry   12   at   10.)   Plaintiff

specifically posits that the ALJ erred in affording limited weight

to orthopedist Dr. Peter Gilmer’s opinions that Plaintiff 1) “[wa]s

certainly likely not able physically to do the kind of work he used

to do” (id. (quoting Tr. 23); see also Tr. 512), and 2) “could not

return, for medical reasons, to his former work” (id. at 11 (citing

Tr. 24, 702)).    The ALJ afforded both of those opinions limited

weight, in part, because “[t]he limitations [we]re not expressed in

vocationally relevant terms.”      (Tr. 23, 24.)      Plaintiff insists

that the ALJ “did not explain” how Dr. Gilmer’s opinions qualified

as “vocationally irrelevant.”      (Docket Entry 12 at 10 (internal

quotation marks omitted).)     Plaintiff’s arguments lack merit.

     The ALJ did not err in discounting Dr. Gilmer’s opinions based

on the absence of vocationally relevant terms (see Tr. 23, 24),

because the opinions provided no functional limitations arising

from Plaintiff’s impairments (see Tr. 512, 702).           See Gillis v.

Colvin, No. 1:14CV426, 2015 WL 4644777, at *6 (M.D.N.C. Aug. 4,

2015) (unpublished) (Webster, M.J.) (“[T]he ALJ accurately noted

that each report [of the consultative psychological examiner wa]s

. . . not expressed in vocationally relevant terms — that is,

neither report provide[d] functional limitations arising from [the

plaintiff’s] mental impairments.”), recommendation adopted, slip


                                   26




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 26 of 41
op. (M.D.N.C. Aug. 26, 2015) (Schroeder, J.).               Thus, although Dr.

Gilmer opined that Plaintiff could not perform his past work, Dr.

Gilmer did not include any specific functional limitations that

could     inform   the    RFC    assessment.         (See    Tr.   512,   702.)

Consequently, the ALJ correctly determined that Dr. Gilmer failed

to offer an opinion in vocationally relevant terms.                (See Tr. 23,

24.)

       Furthermore, even if Dr. Gilmer expressed his opinions in

vocationally relevant terms, any error by the ALJ in that regard

would remain harmless, see generally Fisher v. Bowen, 869 F.2d

1055, 1057 (7th Cir. 1989) (observing that “[n]o principle of

administrative law or common sense requires us to remand a case in

quest of a perfect opinion unless there is reason to believe that

the    remand   might    lead   to   a   different   result”),     as   the   ALJ

nevertheless found at step four of the SEP that Plaintiff could not

perform any of his past relevant work, i.e., the same conclusion

Dr. Gilmer reached in the opinions in question.              (Compare Tr. 25,

with Tr. 512, 702.)

       In light of the foregoing analysis, Plaintiff’s second issue

on review does not entitle him to remand.8

      8
         In Plaintiff’s principal brief, he cited Thomas for the broad
propositions that “[a] proper RFC analysis has three components: (1) evidence,
(2) logical explanation, and (3) conclusion” and that “the ALJ’s logical
explanation[] is just as important as the other two [components].” (Docket Entry
12 at 8 (quoting Thomas, 916 F.3d at 311).)       In response, the Commissioner
discussed the holding in Thomas and contended that, “[u]nlike the ALJ’s cursory
analysis in Thomas, the ALJ provided ample discussion of how Plaintiff’s mental
impairments impacted his ability to perform work-relate tasks.” (Docket Entry
                                                                  (continued...)

                                         27




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 27 of 41
                            3. Opinion Evidence

      In Plaintiff’s third issue on review, he again contends that

the ALJ erred in his evaluation of Dr. Gilmer’s opinions.                   (See

Docket Entry 12 at 12-14.)        In particular, Plaintiff asserts that

the ALJ failed to properly evaluate Dr. Gilmer’s 1) March 2017

opinion that Plaintiff “‘[wa]s certainly likely not able physically

to do the kind of work he used to do’” (id. at 13 (quoting Tr.

820)), and 2) October 2018 opinion that Plaintiff “[wa]s likely to

have substantial limitations on what he can do” (id. (citing Tr.

537)).    For the reasons discussed in more detail below, Plaintiff

has not established error with respect to the ALJ’s evaluations of

either opinion.




      8
       (...continued)
14 at 10 (internal quotation marks and brackets omitted).) In Plaintiff’s Reply,
he summarily argues that all four “flaws” in the ALJ’s RFC analysis identified
by the Fourth Circuit exist in the instant matter. (See Docket Entry 15 at 2-4
(citing Thomas, 916 F.3d at 312).)     Regarding the first and second “flaws,”
Plaintiff does not make any argument as to why the ALJ’s limitations to SRRTs not
involving a production rate pace with frequent interaction with the public, as
well as an allowance to remain off-task for up to ten percent of the workday (see
Tr. 19-20), fail to address Plaintiff’s abilities throughout a workday and fails
to identify any specific mental health evidence the ALJ insufficiently
considered.    (See Docket Entry 15 at 3.)      Plaintiff’s conclusory argument
regarding the third “flaw” fails, because the ALJ found Plaintiff’s “statements
concerning the intensity, persistence and limiting effects of [his] symptoms not
entirely consistent with the medical evidence and other evidence in the record”
(Tr. 21 (emphasis added)) and did not find that “limitations caused by
[Plaintiff]’s impairments were consistent with the [RFC]” (Docket Entry 15 at 4).
Plaintiff’s undeveloped contention regarding the fourth “flaw” founders, because
the ALJ did not use the phrase “production rate or demand pace” in the RFC but
rather precluded work “not at a production rate pace” (Tr. 19).             “That
distinction matters, as the phrase ‘production rate pace’ appears in the
definition of light work in the Dictionary of Occupational Titles (‘DOT’).” Shaw
v. Kijakazi, No. 1:20CV581, 2021 WL 3079905, at *7 (M.D.N.C. July 21, 2021)
(unpublished) (citing DOT, App’x C (“Components of the Definition Trailer”), § IV
(“Physical Demands - Strength Rating”), 1991 WL 688702), recommendation adopted,
slip op. (M.D.N.C. Aug. 23, 2021) (Osteen, J.).

                                       28




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 28 of 41
a. March 2017 Opinion

     Plaintiff first takes issue with the ALJ’s decision to afford

limited weight to Dr. Gilmer’s March 2017 opinion that Plaintiff

“[wa]s certainly likely not able physically to do the kind of work

he used to do.”    (Id. at 12 (quoting Tr. 820, and referencing Tr.

23).)     In particular, Plaintiff suggests that the ALJ failed to

consider the nature and extent of the treatment relationship

between Plaintiff and Dr. Gilmer (see id. at 13 (citing 20 C.F.R.

§§ 404.1527(c)(1)-(c)(6), 416.927(c)(1)-(c)(6))), and faults the

ALJ’s decision to afford Dr. Gilmer’s March 2017 opinion limited

weight because it “addressed the ultimate issue of returning to

work,” noting that the opinion “stop[s] well short of stating that

[Plaintiff] is ‘disabled’ or ‘unable to work,’ only venturing as

far as to say that [Plaintiff] could not perform the work he used

to do” (id. at 14).           Plaintiff’s contentions fail for three

reasons.

     First, although an ALJ generally affords more weight to

medical     opinions   from     treating   sources,    see   20    C.F.R.

§§ 404.1527(c)(2)(i), 416.927(c)(2)(i) (“Generally, the longer a

treating source has treated [a claimant] and the more times [the

claimant has] been seen by a treating source, the more weight [an

ALJ] will give to the source’s medical opinion.”), when Dr. Gilmer

offered the March 2017 opinion, he had not yet established a

treating relationship with Plaintiff, because Dr. Gilmer offered


                                    29




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 29 of 41
the    opinion    in        connection     with   Plaintiff’s     first   documented

appointment with him.              (See Tr. 509.)         Contrary to Plaintiff’s

argument (see Docket Entry 12 at 13 (citing Tr. 502, 508, 535, 538,

544, 553, 697)), Plaintiff’s seven subsequent visits with Dr.

Gilmer (see Tr. 502 (6/5/17), 508 (5/8/17), 535 10/5/18), 538

(9/19/18), 544 (8/8/18), 553 (3/19/18), 700 (11/28/18)) cannot

retroactively establish a treatment history to support opinions

made at Plaintiff’s first appointment with Dr. Gilmer in March

2017.9     Moreover, Plaintiff’s first appointment with Dr. Gilmer

consisted of a disability evaluation, reflecting the consultative

nature     of    the    appointment.          (See   Tr.    511.)      Consultative

examinations do not establish treatment relationships.                         See 20

C.F.R. §§ 404.1527(c)(2), 416.927 (c)(2).

       Second, whether a claimant remains able to work (whether past

relevant work          or    any   other   competitive     work   in   the   national

economy) constitutes an issue reserved for the Commissioner.                       See

Presley v. Astrue, No. CIV.A. 07-2060, 2007 WL 4662108, at *4 (D.

Kan. Oct. 11, 2007) (unpublished) (holding that “[d]etermination of

issues reserved to the Commissioner, such as opinions regarding

. . . whether a plaintiff can do past relevant work . . ., will not

be    given     any    special      significance     or    controlling       weight”),

recommendation adopted, 2007 WL 4365434 (D. Kan. Dec. 12, 2007)


      9
        Plaintiff mis-cited the page of his office visit with Dr. Gilmer on
November 28, 2018 as appearing at page 697 of the administrative transcript.
(See Docket Entry 12 at 13 (citing Tr. 502, 508, 535, 538, 544, 553, 697).) That
record actually appears beginning at page 700. (See Tr. 700.)

                                             30




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 30 of 41
(unpublished);     see   also    20    C.F.R.       §§   404.1527(d),    416.927(d)

(“Opinions on some issues . . . are not medical opinions . . . but

are, instead, opinions on issues reserved to the Commissioner . . .

A statement by a medical source that [a claimant is] . . . ‘unable

to work’ does not mean that [the Commissioner] will determine that

[the claimant is] disabled.”).                   Thus, Dr. Gilmer’s March 2017

opinion that Plaintiff would “certainly likely not able to do the

kind of work he used to do” (Tr. 512) did not merit any special

significance,    see     Coleman      v.    Colvin,      No.   1:15CV751,    2016   WL

4223583, at *7 (M.D.N.C. Aug. 9, 2016) (unpublished) (Webster,

M.J.), recommendation adopted, 2016 WL 5372817 (M.D.N.C. Sept. 26,

2016) (unpublished) (Schroeder, J).

     Third, as discussed above, Plaintiff has not shown how the

ALJ’s   decision    to    discount         Dr.    Gilmer’s     opinion   amounts    to

prejudicial   error.       See     generally        Fisher,     869   F.2d   at   1057

(observing that “[n]o principle of administrative law or common

sense requires us to remand a case in quest of a perfect opinion

unless there is reason to believe that the remand might lead to a

different result”). Despite affording Dr. Gilmer’s March 2017

opinion limited weight (see Tr. 23), the ALJ nevertheless found at

step four of the SEP that Plaintiff could not perform any of his

past relevant work, i.e., the same conclusion Dr. Gilmer reached in

his March 2017 opinion (compare Tr. 25, with Tr. 512).




                                           31




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 31 of 41
     In sum, Plaintiff has not established that the ALJ erred in

his evaluation of Dr. Gilmer’s March 2017 opinion.

b. October 2018 Opinion

     Plaintiff next takes issue with the ALJ’s affording limited

weight to Dr. Gilmer’s October 2018 opinion.       (See Docket Entry 12

at 13-14.)    In particular, Plaintiff contends that “Dr. Gilmer

opined that [Plaintiff wa]s likely to have substantial limitations

on what he c[ould] do,” and argues that an MRI of Plaintiff’s

lumbar spine supported that opinion.      (Id. at 13 (emphasis added)

(citing Tr. 537).)

     As an initial matter, Plaintiff misquotes Dr. Gilmer’s October

2018 opinion.   Dr. Gilmer actually opined that Plaintiff should

“remain active” and would “likely [] have limitations on how much

he can do and for how long” and did not indicate that Plaintiff

would have “substantial” limitations.       (Tr. 537.)

     Moreover, as recognized by the ALJ (see Tr. 24), Dr. Gilmer’s

opinion qualifies as vague.      Vagueness constitutes a permissible

grounds for an ALJ to discount a medical opinion.        See Gallardo v.

Berryhill, No. 1:16CV355, 2017 WL 1409575, at *7 (M.D.N.C. Apr. 20,

2017)   (unpublished),   recommendation    adopted,   2017   WL   2623884

(M.D.N.C. June 16, 2017) (unpublished) (Schroeder, J.) (citing

Rogers v. Commissioner of Soc. Sec. Admin., 490 F. App’x 15, 17

(9th Cir. 2012) (concluding ALJ properly discounted as equivocal

physician’s opinion that a claimant “might be unable to deal with


                                   32




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 32 of 41
the usual stress encountered in the workplace” (emphasis added))).

Dr. Gilmer equivocated by opining that “[Plaintiff wa]s likely to

have limitations on how much he can do and for how long” (Tr. 537

(emphasis added)), and his opinion neither contained an explanation

as to which activities Plaintiff’s condition limited nor described

the length of time Plaintiff could engage in such activities, see

20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3) (stating that the better

explanation a source provides for an opinion, the more weight the

Commissioner     gives    that     opinion);       see    generally       Briggs     v.

Berryhill, No. 1:18CV217, 2019 WL 568571, at *4 (M.D.N.C. Feb. 12,

2019) (unpublished) (Webster, M.J.); Foltz v. Colvin, No. 1:14CV55,

2015 WL 339654, at *5 (M.D.N.C. Jan. 23, 2015) (unpublished)

(Webster, M.J.), recommendation adopted, slip op. (M.D.N.C. Feb.

18, 2015) (Beaty, Jr., J.).

       Furthermore, Dr. Gilmer neither specified whether he meant to

describe a permanent or temporary limitation, nor supported his

statement with examples of specific objective findings which led

him to his opinion.      (See Tr. 537.)      Instead, Dr. Gilmer recognized

that Plaintiff had good clinical strength in both legs and moved

independently and, in the sentence preceding Dr. Gilmer’s opinion

at   issue,   opined    that    Plaintiff    did    not    require       surgery     and

expressed     doubt    that    Plaintiff’s    pain       would    benefit     from   an

epidural injection. (See id.) Subsequently, Dr. Gilmer noted that

“[a]   formal   Functional      Capacity     Evaluation          could   be   done   if


                                       33




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 33 of 41
assessment of [Plaintiff’s] exact work potential is required.”

(Id.) Dr. Gilmer, therefore, buffered his opinion with his general

thoughts on Plaintiff’s condition and the possibility of a more

precise evaluation, thereby underscoring the lack of specificity of

his opinion.

      Plaintiff further attacks the ALJ’s assignment of limited

weight to Dr. Gilmer’s October 2018 opinion because “‘the opinion

addresse[d] the ultimate issue of disability (return to work), an

issue reserved to the SSA Commissioner.’”            (Docket Entry 12 at 13

(quoting Tr. 24 (¶ 5)).)          According to Plaintiff, Dr. Gilmer’s

October    2018    opinion     “stop[s]     well   short   of   stating     that

[Plaintiff] is ‘disabled’ or ‘unable to work.’”              (Docket Entry 12

at 14.)      Plaintiff’s argument fails, because the ALJ did not

discount Dr. Gilmer’s October 2018 opinion as involving “an issue

reserved to the SSA Commissioner” (id. at 13).               Rather, the ALJ

properly    assigned    that    opinion     “limited    weight”    because    it

qualified as “vague” and because it “contain[ed] no vocationally

relevant functional limitations.”           (Tr. 24.)10

      10
         Plaintiff’s challenge to the ALJ’s assignment of limited weight to Dr.
Gilmer’s October 2018 opinion because “‘the opinion addresse[d] the ultimate
issue of disability (return to work), an issue reserved to the SSA Commissioner’”
cites to paragraph 5 of page 24 of the administrative transcript. (Docket Entry
12 at 13 (quoting Tr. 24 (¶ 5)).) However, that paragraph actually contains the
ALJ’s evaluation and weighing of Dr. Gilmer’s November 2018 opinion that
Plaintiff’s “problems with his lower back w[ould] likely preclude him from doing
[his prior construction work],” that “he could do a lighter job if such were
available,” and that he “might not be an appropriate candidate for some types of
retraining” because of a “learning disability.” (Tr. 24 (referencing Tr. 702).)
Dr. Gilmer further “indicated that he supported [Plaintiff]’s application for
disability on the basis that he could not return, for medical reasons, to the
type of work that he had done all of his life.” (Id.) The ALJ did discount Dr.
                                                                   (continued...)

                                       34




    Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 34 of 41
      In short, the Court should deny relief on Plaintiff’s third

assignment of error.

                    4. Subjective Symptom Reporting

      Lastly,    Plaintiff     contends      that   “[t]he    [ALJ’s]     decision

fail[ed] to     conduct    a   proper   analysis      of   the    consistency      of

[Plaintiff’s] allegations with the medical and other evidence.”

(Docket Entry 12 at 15 (citing Tr. 20-25); see also Docket Entry 15

at   5-6.)      Specifically,      Plaintiff        alleges      that   the     ALJ’s

conclusions are “bereft . . . of references to the record” and

amount to “a ‘cut and paste’ method of decision writing.”                     (Docket

Entry 12 at 15 (citing Manns v. Colvin, No. 1:15CV133, 2015 WL

5821245 at *4-5 (M.D.N.C. Oct. 5, 2015) (unpublished) (Eagles,

J.).)      According to Plaintiff, the ALJ’s entire evaluation of

Plaintiff’s subjective symptom reporting consists of the following

paragraph:

      In   sum,  [Plaintiff’s]    statements   concerning   the
      intensity, persistence and limiting effects of his
      symptoms are not supported by the overall evidence of
      record to the extent they purport to limit him more than
      that provided for in the [RFC] herein. Given all of the
      evidence, to include [Plaintiff’s] testimony, the [ALJ]
      concludes that the above [RFC] fully accommodates all of
      [Plaintiff’s] physical and mental impairments, severe and
      non-severe, alone and in combination, to include all
      associated symptoms and limitations.




      10
       (...continued)
Gilmer’s November 2018 opinion, in part, because it “addresse[d] the ultimate
issue of disability (return to work), an issue reserved to the SSA Commissioner”
(id.) and, as that opinion very clearly references Plaintiff’s ability to work,
the ALJ did not err in doing so.

                                        35




     Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 35 of 41
(Id. (quoting Tr. 25).)        Plaintiff further maintains that the ALJ

made a “bare conclusion in evaluating the intensity, persistence

and limiting effects of symptoms [which] is insufficient by SSA’s

standards . . . .”     (Id. at 16 (citing Social Security Ruling 16-

3p: Titles II and XVI: Evaluation of Symptoms in Disability Claims,

2016 WL 119029, at *9 (Mar. 16, 2016) (“SSR 16-3p”) (providing that

“it is not enough for [ALJs] to make . . . conclusory statement[s]

. . . [or for ALJs] to recite the factors described in the

regulations for evaluating symptoms”)).)             Plaintiff’s contentions

warrant no relief.

     SSR 16-3p (consistent with the Commissioner’s regulations)

adopts a two-part test for evaluating a claimant's statements about

symptoms.    See SSR 16-3p, 2017 WL 5180304, at *3; see also 20

C.F.R. §§ 404.1529, 416.929. First, the ALJ “must consider whether

there is an underlying medically determinable physical or mental

impairment(s) that could reasonably be expected to produce an

individual’s symptoms, such as pain.”            SSR 16-3p, 2017 WL 5180304,

at *3. A claimant must provide “objective medical evidence from an

acceptable medical source to establish the existence of a medically

determinable     impairment    that   could      reasonably   be   expected   to

produce [the] alleged symptoms.”           Id.    Objective medical evidence

consists    of   medical      signs   (“anatomical,      physiological,       or

psychological abnormalities established by medically acceptable

clinical diagnostic techniques”) and laboratory findings “shown by


                                      36




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 36 of 41
the use of medically acceptable laboratory diagnostic techniques.”

Id.

       Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.             See id.

at *4.     In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s     statements    about   the   intensity,   persistence,      and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”              Id.    Where

relevant, the ALJ will also consider the following factors in

assessing the extent of the claimant’s symptoms at part two:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of
       pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of
       any medication an individual takes or has taken to
       alleviate pain or other symptoms;

       5. Treatment, other than medication, an individual
       receives or has received for relief of pain or other
       symptoms;

       6. Any measures other than treatment an individual uses
       or has used to relieve pain or other symptoms (e.g.,
       lying flat on his or her back, standing for 15 to 20
       minutes every hour, or sleeping on a board); and


                                       37




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 37 of 41
       7. Any other factors concerning an individual’s
       functional limitations and restrictions due to pain or
       other symptoms.

Id. at *7-8.     The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms

solely because the objective medical evidence does not substantiate

the    degree    of   impairment-related      symptoms    alleged    by     the

individual.”       Id. at *5 (emphasis added).           When evaluating a

claimant’s subjective complaints about their symptoms, however, the

ALJ need not take those complaints “‘at face value.’”            Squires v.

Colvin, No. 1:16CV190, 2017 WL 354271, at *5 (M.D.N.C. Jan. 24,

2017) (unpublished) (quoting Ramos-Rodriguez v. Commissioner of

Soc. Sec., Civ. No. 11-1323, 2012 WL 2120027, at *3 (D.P.R. June

11,    2012)    (unpublished)),     recommendation    adopted,      slip    op.

(M.D.N.C. Mar. 6, 2017) (Schroeder, J.).

       The ALJ in this case discussed Plaintiff’s testimony at length

(see Tr. 20-21), and noted Plaintiff’s subjective complaints of

pain in his neck, back, shoulders, hips, knees, feet, right elbow,

hands, and thumbs (see Tr. 20-24).          The ALJ found at part one of

the analysis that Plaintiff’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms,” but

found at part two that his “statements concerning the intensity,

persistence and limiting effects of th[o]se symptoms [we]re not

entirely consistent with the medical evidence and other evidence in

the record for the reasons explained in th[e] decision.” (Tr. 21.)


                                      38




      Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 38 of 41
As discussed in more detail below, the ALJ supported that finding

with substantial evidence.

     With regard to Plaintiff’s treatment history, the ALJ noted

that Plaintiff’s symptoms and physical examinations remained within

normal limits from May 2016 through January 2017. (Tr. 22 (citing

Exs. 2F, 17F, 18F); see also Tr. 642-98.)           The ALJ recognized

further that Plaintiff’s condition remained stable throughout 2018

(id. (citing Exs. 2F, 6F, 7F, 18F)), though Plaintiff took his

medications in a manner not prescribed (id. (citing Ex. 20F); see

also Tr. 406, 658, 715.)          The ALJ additionally pointed to a

physical examination which reflected that Plaintiff “was able to

walk independently and did not limp walking short distances,” “was

able to heel and toe walk,” “could touch the midway point between

his knee and ankle” on forward flexion, and “had good clinical

strength in both legs.”        (Tr. 23 (citing Ex. 10F); see also Tr.

512.)   The ALJ further emphasized that “[t]he examination did not

suggest acute synovitis in either [Plaintiff’s] upper or lower

extremities, specifically his hands and feet.”         (Id. (citing Ex.

10F); see also Tr. 512.)    Furthermore, the ALJ reported that “[x]-

rays of [Plaintiff’s] lumbar spine showed normal bony architecture,

with only slight narrowing in the intervertebral disc space.             He

had some early anterior marginal osteophytes present, with no

evidence   of   inflammatory    changes.”    (Id.   (emphasis   added).)

Despite Plaintiff’s osteoarthritis diagnosis in October 2017, the


                                    39




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 39 of 41
ALJ noted Plaintiff’s “[n]eurologic testing demonstrated grossly

intact strength in both legs with no atrophy present,” and that

Plaintiff received a steroid injection in August 2018.        (Tr. 23-24

(citing Exs. 12F, 25F); see also Tr. 544, 546, 829.)             The ALJ

additionally acknowledged Dr. Gilmer’s opinion that Plaintiff’s

condition did not warrant surgery.       (Tr. 24 (citing Ex. 12F); see

also Tr. 537.)

     Concerning   Plaintiff’s    daily    activities,   the   ALJ   noted

Plaintiff’s testimony that he cared for his teenage son by cooking

and cleaning for him, regularly attended Sunday church services,

and regularly visited with his three young grandchildren at his

home.   (Tr. 21; see also Tr. 60-65.)      The ALJ further noted that

“[Plaintiff] was able to drive, grocery shop, pay bills, count

change, handle a savings account, and use a checkbook.”         (Tr. 18-

19.) Those significant and varied daily activities provide support

for the ALJ’s conclusion that Plaintiff’s statements about the

intensity of his symptoms lacked consistency with the record. (See

Tr. 21.)

     After reviewing and summarizing Plaintiff’s testimony and the

medical evidence, the ALJ concluded that Plaintiff’s subjective

statements lacked consistency with the entire record.          (Tr. 25.)

The ALJ, therefore, conducted a proper review of Plaintiff’s

subjective symptoms and supported with substantial evidence his

conclusion to not fully credit those complaints.


                                   40




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 40 of 41
     In light of the foregoing analysis, the Court should deny

relief   on   Plaintiff’s   challenge        to   the    ALJ’s     analysis    of

Plaintiff’s subjective symptom reporting.

                            III.    CONCLUSION

     Plaintiff has not established an error warranting remand.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on    the   Pleadings     (Docket   Entry      11)   be   denied,    that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 13)

be granted, and that judgment be entered dismissing this action.



                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge


September 9, 2021




                                     41




   Case 1:20-cv-00364-NCT-LPA Document 16 Filed 09/09/21 Page 41 of 41
